The contract which the court is about to pronounce valid and in accord with public policy is in substance as follows: The defendants were the party of the first part; their own employees, "by Barnard Kaplan, their representative and attorney in fact," party of the second part, and the Protective Coat Tailors and Pressers' Union, Local No. 55, of the United Garment Workers of America, a voluntary association organized by the parties of the second part, acting "through Barnard Kaplan, its secretary," party of the third part. It consists chiefly of restrictive stipulations against the employers, who agree to employ the persons already in their employment "as operators, basters, finishers, pressers, fitters, bushelers and button-hole makers, each in his *Page 216 
own capacity and for no other work than that he was engaged for," during the period of one year. After fixing the number of working hours per week, it was agreed that "under no circumstances shall work be carried on by the parties of the first and second part at any other hours than herein specified without a written consent of the party of the third part, executed by its duly authorized officer, * * *."
It was further agreed "that the party of the first part shall not employ any help whatsoever other than those belonging to and who are members of the party of the third part, and in good standing and who conform to the rules and regulations of the said party of the third part; and the said party of the first part shall cease to employ any one and all those employees who are not in good standing and who do not conform to and comply with the rules and regulations of said party of the third part, upon being notified to that effect by its duly credentialed representatives. The party of the first part hereby agrees to abide by the rules and regulations of the party of the third part, as known in the trade, and to permit and allow representatives of said party of the third part to enter their shop or shops at any and all hours of the day and night for the purpose of inspection and enforcement of the terms of this contract, as well as all the rules and regulations herein referred to. The party of the first part shall not engage any help whatsoever, even those who are members of the party of the third part, without their first having produced a pass card duly executed and signed by the authorized Business Agent of the party of the third part, said card to show that the bearer thereof is a member in good standing of the party of the third part and that he has complied with the rules and regulations thereof in force at that time. The party of the first part shall not employ more than one helper to every two operators, or one helper to two basters, and under no consideration to employ any apprentices."
The parties of the second part also agreed not to employ apprentices and to abide by the rules and regulations of the party of the third part. "In the event of any one of the *Page 217 
parties of the second part not remaining and continuing during the entire period of this contract in good standing, or does not in all respects conform with the rules and regulations of the party of the third part, then the party of the first part shall cease to employ such employee whoever he may be. * * * That the parties of the second part may quit work during a so-called `sympathy strike,' provided no new demands are made by them; such quitting of work on their part shall in no way affect the validity of this agreement or suspend its operation." A minimum scale of wages was agreed upon, and finally the party of the first part agreed to deposit "and hereby does deposit with the party of the third part a promissory note in the sum of two hundred dollars, * * * as security for the faithful performance by the party of the first part of all the covenants and conditions herein contained * * * as liquidated and ascertained damages upon the commission of any breach or violation of any of the covenants herein above set forth on the part of the party of the first part, * * *." The only stipulation on the part of the union was that it would "furnish any and all help it may have on its application books," which it was to keep for the benefit of the other parties, without charge of any kind to any person.
The business affected did not belong to the union, or its members, but to the defendants, who agreed, voluntarily of course, to employ and discharge workmen at the dictation of the union. The labor department of the industry was under the control of the union, for both employer and employed, abrogating their own rights, placed themselves under its command in that respect. This was a form of slavery, even if voluntarily submitted to, for whoever controls the means by which a man lives controls the man himself. Both the proprietors and the workmen seem to have walked under the yoke of the union without a protest. The employers could employ no one who was not a member of the union and not even then unless he bore its pass card. They could have no apprentices. Even in an emergency and with the consent of their workmen they could not exceed the hours of labor prescribed *Page 218 
by the union. A baster, however willing, could not sew on a button and a presser, even if he wanted to, could not make a button hole. If a strong man, capable of working ten hours a day, wished to do so and his employers were willing to pay him extra for the overtime, he could not without the written consent of the union. A qualified workman, not a member of the union, might be unwilling to join, yet he could not get work unless he did. If an employee wished to leave the union, he could not without losing his place. The employers could not hire non-union men who wished to work for them, nor have extra helpers in their business and even the workmen themselves could not take apprentices. Employers were bound to abide by the rules and regulations of the union and permit its representatives to enter their shops at any and all hours of the day and night for the purpose of inspection and enforcing the terms of the contract as well as the rules and regulations. The employees could refuse to work during a "sympathy strike" and paralyze the business without affecting the validity of the agreement. They were bound to obey the rules and regulations of the union, whatever they might be, that were in force at any time during the year covered by the agreement.
Thus master and men bound themselves by these remarkable stipulations made with a voluntary association, which had no pecuniary interest in the business, or in the labor of those employed. The labor of the employees belonged to themselves and they had a right to sell it to whom they chose and on such conditions as were mutually satisfactory. The business belonged to the defendants and they had the right to employ any man who was willing to work for them, but by this agreement an outsider intervened and compelled those who owned the business and those who did the work to submit to its direction. As was said by the court below, the will of the employer "was subjected by executory contract to an arbitrary domination which not only deprived" him "of all freedom of action, but also crushed the rights and interests of all independent competition in the field of labor." *Page 219 
The manifest purpose of the contract was to prevent competition and create a monopoly of labor. A combination of capital, or labor, or as in this case of both, to prevent the free pursuit of any lawful business, trade or occupation is for bidden both by statute and the common law. (Matter of Davies, 168 N.Y. 89; L. 1897, ch. 383, § 1.) A labor trust in restraint of free labor is opposed to sound public policy the same as a trust of capital in restraint of free production, and any agreement by which either object is sought to be accomplished is illegal and void. The contract in question was a combination in the interest of monopoly to prevent the employment, as well as to compel the discharge of competent men who were willing to work. Its primary object was to create a monopoly to benefit the members of a single labor union by compelling the discharge of good men who wished to work but were too independent to join the union under compulsion, or if they were members already, by compelling them to remain such against their will. While there may have been other purposes, they were incidental to this main purpose, which runs through the contract from the first stipulation to the last. The agreement created an unlawful combination or trust, because it monopolized the market by excluding from employment all who did not belong to this one union, and compelled the discharge of all in employment who would not join it. The means used was not persuasion, but coercion. The provisions which restrict both master and men from taking apprentices are significant as a clear violation of public policy, for they tend to prevent the training of youths into skilled workmen to the great disadvantage of the state. The stipulation permitting a strike without a grievance, simply out of sympathy for those employed elsewhere, was also illegal, for it tended to promote business paralysis throughout the country. The employers would be compelled to suspend work, not because their men were dissatisfied with their own condition, but because they felt sorry for others in a less fortunate condition, over which their own employers had no control. In other words, if *Page 220 
workmen in California or in Russia struck, with or without just grounds, the party of the second part could strike also.
This case is quite analogous to that of Curran v. Galen
(152 N.Y. 33), which, as it is admitted, has not been overruled, but is still the law. The defense relied upon in that case to justify those who procured the discharge of a workman from employment was an agreement between a brewers' association and a labor union, "to the effect that all employees of the brewery companies belonging to the Ale Brewers' Association shall be members of the Brewery Workingmen's Local Assembly, 1796, Knights of Labor, and that no employee should work for a longer period than four weeks without becoming a member." It was alleged that the plaintiff, a non-union employee, was retained by one of the brewery companies for more than four weeks after notice to become a member of the union, and that the defendants, as a committee of the union, without intent to injure the plaintiff, notified the company of such violation of the agreement, which led to his discharge. It was held that these facts constituted no defense, because the agreement was void as against public policy. The court said: "Public policy and the interests of society favor the utmost freedom in the citizen to pursue his lawful trade or calling, and if the purpose of an organization or combination of workingmen be to impair, or to restrict, that freedom, and through contracts or arrangements with employers to coerce other workingmen to become members of the organization and to come under its rules and conditions, under the penalty of the loss of their position and of deprivation of employment, then that purpose seems clearly unlawful and militates against the spirit of our government and the nature of our institutions. The effectuation of such a purpose would conflict with that principle of public policy which prohibits monopolies and exclusive privileges. It would tend to deprive the public of the services of men in useful employments and capacities. It would, to use the language of Mr. Justice BARRETT in People ex rel. Gill v.Smith (5 N.Y. Cr. Rep. at p. 513), `impoverish and crush a citizen for no *Page 221 
reason connected in the slightest degree with the advancement of wages, or the maintenance of the rate.' Every citizen is deeply interested in the strict maintenance of the constitutional right freely to pursue a lawful avocation, under conditions equal as to all, and to enjoy the fruits of his labor without the imposition of any conditions not required for the general welfare of the community. The candid mind should shrink from the results of the operation of the principle contended for here, for there would certainly be a compulsion, or a fettering, of the individual, glaringly at variance with that freedom in the pursuit of happiness which is believed to be guaranteed to all by the provisions of the fundamental law of the state. The sympathies, or the fellow-feeling, which, as a social principle, underlies the association of workingmen for their common benefit, are not consistent with a purpose to oppress the individual who prefers by single effort to gain his livelihood. If organization of workingmen is in line with good government it is because it is intended as a legitimate instrumentality to promote the common good of its members. If it militates against the general public interest, if its powers are directed towards the repression of individual freedom, upon what principle shall it be justified? * * * So far as a purpose appears from the defense set up to the complaint that no employee of a brewing company shall be allowed to work for a longer period than four weeks without becoming a member of the Workingmen's Local Assembly, and that a contract between the local assembly and the Ale Brewers' Association shall be availed of to compel the discharge of the independent employee, it is in effect a threat to keep persons from working at the particular trade and to procure their dismissal from employment."
This long quotation is warranted by the strong reasoning which applies directly to the case in hand. I unite with Judge GRAY in recognizing that case as a sound exposition of he law. I invoke its authority as controlling this appeal, for the facts of the two cases are so analogous that the same principle must govern both. If the agreement in that caes *Page 222 
was against public policy, what is to be said of the one before us? That agreement was held void because it required the discharge of workmen if they would not join a particular union, thus compelling them to join against their will. This agreement contains the same requirement, because the phrase "cease to employ" is merely a euphemism for the word "discharge," and in addition there are other provisions equally subversive of personal liberty and equally opposed to public policy.
Would a court of equity enforce such an agreement by a decree for specific performance? Would it command the employer to discharge workmen simply because they refused to join the union? Would it restrain him from employing competent men because they were not members of the union? Would it restrain him or his employees from taking apprentices? Would it compel both master and man to obey the regulations of the union, whether reasonable or unreasonable?
The promissory note sued upon is collateral security for the faithful performance of the agreement by the employer, and a violation of any stipulation thereof, according to its terms, renders the note collectible. Will a court of law make the employer pay the note because he refused to discharge a competent man who would not join the union, or who resigned from the union, or refused to obey its rules and submit to its dictation? Will it permit a recovery thereon because non-union men were employed, or apprentices taken, or for a failure to comply with any one of the many stringent stipulations? I think that neither a court of equity nor a court of law should attempt to enforce the agreement, directly or indirectly, because it is utterly void as a flagrant violation of public policy. I vote for affirmance.
CULLEN, Ch. J., HAIGHT and WERNER, JJ., concur with GRAY, J.; BARTLETT, J., concurs with VANN, J.; O'BRIEN, J., absent.
Ordered accordingly. *Page 223